DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II and species 26, in the reply filed on 03 October is acknowledged.  
Claim 24 requires the metal layer that is in the trench to directly contact the silicon of the substrate, which is not directed to species 26 since there is a liner between the metal 104 and the substrate 108.  Accordingly, claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The 30 August 2022 restriction requirement is maintained and is now made final.

Specification
The disclosure is objected to because of the following informalities: Paragraph 43, line 1, recites “The low-transmission layer 102.”  The recitation is a typographical error, and it should be “The low-transmission layer 104.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 22 and 29 recite “forming a pixel on a substrate and comprising a photodetector in the substrate.”  It is unclear and indefinite as to how the pixel comprises a photodetector in the substrate when the pixel is on the substrate and the photodetector is in the substrate.  For compact prosecution, it will be interpreted as “forming a pixel in a substrate and comprising a photodetector in the substrate.” 
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madurawe et al. (U.S. Pub. 2017/0078539).
Claim 15:  Madurawe et al. discloses a method for forming an image sensor in Fig. 3A, the method comprising:
forming a pixel (region of 304) in a substrate (material in which 304 is formed in) and comprising a photodetector (304; paragraph 16) in the substrate;
patterning the substrate to form an outer trench (309; paragraph 17), wherein the outer trench (309) surrounds the photodetector (304) along a boundary of the pixel and has a pair of outer isolation segments (segments of 309 on either side of 304) respectively on opposite sides of the photodetector (304); and
depositing a low-transmission layer (307 and 308; paragraph 18) covering the substrate and filling the outer trench (309).
Examiner notes that Madurawe et al. discloses layer 307 and 308 can be made from tungsten (paragraph 18) and Applicant’s specification discloses tungsten is a low-transmission material (paragraph 133), and Applicant’s specification further discloses the low-transmission layer 102 has low transmission for radiation and hence blocks most or all radiation incident thereon (paragraph 123).  Madurawe et al. would therefore disclose the low-transmission layer blocks incident radiation regardless of incident angle.
Claim 16:  Madurawe et al. discloses the method according to claim 15, further comprising:
recessing (CMP; paragraph 19) a top surface of the low-transmission layer (307 and 308) to localize the low-transmission layer (307 and 308) to the outer trench (309) (Fig. 3C).
Claim 17:  Madurawe et al. discloses the method according to claim 15, further comprising:
depositing a dielectric liner layer (oxide liner and/or 306; paragraph 18) lining the outer trench (309), wherein the low-transmission layer (307 and 308) is deposited over the dielectric liner layer (oxide liner) (Fig. 3C).
Claim 18:  Madurawe et al. discloses the method according to claim 17, wherein the dielectric liner layer (oxide liner and/or 306) is configured for total internal reflection at a sidewall of the dielectric liner layer (oxide liner) in the outer trench (309) (paragraph 18).

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madurawe et al. (U.S. Pub. 2017/0078539) as evidenced by SEKI et al. (U.S. Pub. 2020/0075653).
Claim 21:  Madurawe et al. discloses the dielectric liner layer can be made from boron doped glass (paragraph 18), which is a light-transmitting material (as evidenced by SEKI et al. in paragraph 44) and Applicant specification disclose tungsten is a low-transmission material (paragraph 133).  Therefore, tungsten would have a transmission that is low compared to that of boron doped glass and Madurawe et al. would disclose the method according to claim 17, wherein the low-transmission layer has a transmission that is low compared to that of the dielectric liner layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe et al. as applied to claim 15 above, and further in view of Wu et al. (U.S Pub. 2020/0058684).
Claim 19:  Madurawe et al. discloses the method according to claim 15.
Madurawe et al. appears not to explicitly disclose further comprising:
patterning the substrate to form an inner trench, wherein the inner trench has a pair of inner isolation segments respectively on the opposite sides of the photodetector, and wherein the outer trench surrounds the inner trench; and 
depositing a dielectric layer filling the inner trench before the patterning to form the outer trench.
Wu et al., however, discloses patterning the substrate (106; Fig. 22, paragraph 91) to form an inner trench (1702; Fig. 17, paragraph 91), wherein the inner trench (1702) has a pair of inner isolation segments (segments on either side of 108) respectively on the opposite sides of the photodetector (108; paragraph 71), and wherein the outer trench (1802; Fig. 24, paragraph 93) surrounds the inner trench (1702); and 
depositing a dielectric layer (2302; Fig. 23, paragraph 92) filling the inner trench (1702) before the patterning to form the outer trench (1802) in order to form CBSI structure 102 that improves image performance (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. with the disclosure of Wu et al. to have patterned the substrate to form an inner trench, wherein the inner trench has a pair of inner isolation segments respectively on the opposite sides of the photodetector, and wherein the outer trench surrounds the inner trench; and deposited a dielectric layer filling the inner trench before the patterning to form the outer trench in order to form CBSI structure that improves image performance (paragraph 30 of Wu et al.).
Claim 20:  Madurawe et al discloses the method according to claim 15.
Madurawe et al. appears not to explicitly disclose further comprising:
patterning the substrate to form a periodic structure overlying the photodetector;
depositing a dielectric layer covering the substrate and having a bottom surface conforming to the periodic structure, wherein the dielectric layer has a higher refractive index than the substrate; and
flattening a top surface of the dielectric layer before the patterning to form the outer trench.
Wu et al., however, discloses 
patterning the substrate (106; Fig. 22, paragraph 91) to form a periodic structure (1602 with the profile of 112 in Fig. 9; paragraph 72) overlying the photodetector (108; paragraph 71);
depositing a dielectric layer (2302; Fig. 23, paragraph 92) covering the substrate (106) and having a bottom surface (bottom surface of 2302) conforming to the periodic structure (1602); and
flattening (planarization; paragraph 93) a top surface (top surface of 2302) of the dielectric layer (2302) before the patterning to form the outer trench (1802; Fig. 24, paragraph 93) in order to form CBSI structure 102 that improves image performance (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. with the disclosure of Wu et al. to have patterned the substrate to form a periodic structure overlying the photodetector; deposited a dielectric layer covering the substrate and having a bottom surface conforming to the periodic structure, wherein the dielectric layer has a higher refractive index than the substrate; and flattened a top surface of the dielectric layer before the patterning to form the outer trench in order to form CBSI structure 102 that improves image performance (paragraph 30 of Wu et al.).
Examiner notes Madurawe et al. disclose the substrate can be silicon (paragraph 16) and Wu et al. discloses the substrate can be silicon (paragraph 30) and the dielectric layer can be silicon oxide (paragraph 92), and Applicant’s specification discloses the substrate can be silicon and the dielectric layer can be silicon oxide (paragraph 87).  Since Madurawe et al. in view of Wu et al. discloses identical material for the dielectric layer and the substrate, Madurawe et al. in view of Wu et al. would disclose the dielectric layer has a higher refractive index than the substrate.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).

Claim(s) 22, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe et al. (U.S. Pub. 2017/0078539) in view of Chiang et al. (U.S. Pub. 2019/0131339).
Claim 22:  Madurawe et al. discloses a method for forming an image sensor in Fig. 3A, the method comprising: 
forming a pixel (region of 304) in a substrate (312 and the material in which 304 is formed in) and comprising a photodetector (304; paragraph 16) in the substrate; 
forming a trench (309; paragraph 17) in the substrate (312 and the material in which 304 is formed in); 
depositing a metal layer (307 and 308; paragraph 18) covering the substrate (312 and the material in which 304 is formed in) and filling the trench (309); and 
recessing (CMP; paragraph 19) the metal layer (307 and 308) to remove portions (307) of the metal layer (307 and 308) outside the trench (309); 
wherein a height of the trench (309) is substantially equal to a height of the substrate (312 and the material in which 304 is formed in; Fig. 3C).
Examiner notes that Madurawe et al. discloses layer 307 and 308 can be made from tungsten (paragraph 18) and Applicant’s specification discloses tungsten is a low-transmission material (paragraph 133), and Applicant’s specification further discloses the low-transmission layer 102 has low transmission for radiation and hence blocks most or all radiation incident thereon (paragraph 123).  Madurawe et al. would therefore disclose the metal layer blocks incident radiation.
Madurawe et al. appears not to explicitly disclose 
forming the trench in the substrate comprises performing an etch into the substrate to form the trench; and 
wherein the trench extends along a boundary of the pixel in a closed path to surround the pixel.
Chiang et al., however, discloses in Fig. 1A and paragraph 20, 
performing an etch (first etch) into the substrate (102) to from the trench (deep trenches); and 
wherein the trench (deep trenches) extends along a boundary of the pixel (110) in a closed path to surround the pixel (110) in order to reduce cross-talk.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. with the disclosure of Chiang et al. to have made forming the trench in the substrate comprises performing an etch into the substrate to form a trench; and wherein the trench extends along a boundary of the pixel in a closed path to surround the pixel in order to reduce cross-talk. (paragraph 20 or Chiang et al.).
Claim 23:  Madurawe et al. in view of Chiang et al. discloses the method according to claim 22, and Madurawe et al. further discloses in Fig. 3C wherein the height of the trench (309) is equal to the height of the substrate (3012 and the material in which 304 is formed in).
Claim 27:  Madurawe et al. in view of Chiang et al. discloses the method according to claim 22, and Madurawe et al. further discloses wherein the metal layer (307 and 308) is absorptive of the incident radiation (paragraph 18).

Claim(s) 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe et al. in view of Chiang et al. as applied to claim 22 above, and further in view of Wu et al. (U.S Pub. 2020/0058684).
Claim 25:  Madurawe et al. in view of Chiang et al. discloses the method according to claim 22.
Madurawe et al. in view of Chiang et al. appears not to explicitly disclose 
forming an interconnect structure covering and electrically coupled to the pixel, wherein the interconnect structure is on a frontside of the substrate; 
wherein the etch is performed into a backside of the substrate, opposite the frontside of the substrate.
Wu et al., however, discloses in Fig. 15 and in paragraph 62, 
forming an interconnect structure (1506) covering and electrically coupled to the pixel (104), wherein the interconnect structure (1506) is on a frontside of the substrate (106); 
wherein the etch (paragraph 77) is performed into a backside of the substrate (106), opposite the frontside of the substrate (106) in order to connect the photodetector to circuitry.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. in view of Chiang et al. with the disclosure of Wu et al. to have formed an interconnect structure covering and electrically coupled to the pixel, wherein the interconnect structure is on a frontside of the substrate; wherein the etch is performed into a backside of the substrate, opposite the frontside of the substrate in order to connect the photodetector to circuitry (paragraph 62 of Wu et al.).
Claim 26:  Madurawe et al. in view of Chiang et al. in view of Wu et al. discloses the method according to claim 25.
Madurawe et al. in view of Chiang et al. appears not to explicitly disclose further comprising: performing a second etch into the backside of the substrate to form a periodic pattern overlying the photodetector, wherein the etch is performed after the second etch.
Wu, however, further discloses performing a second etch (paragraphs 72 and 73) into the backside of the substrate (106; Fig. 16, paragraph 71) to form a periodic pattern (1602 with the profile of 112 in Fig. 9; paragraph 72) overlying the photodetector (108; paragraph 71), wherein the etch (etch to form 1802) is performed after the second etch (etch to form 1602) in order to form CBSI structure 102 that improves image performance (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. in view of Chiang et al. as applied to claim 25, with the further disclosure of Wu et al. performing a second etch into the backside of the substrate to form a periodic pattern overlying the photodetector, wherein the etch is performed after the second etch in order to form CBSI structure 102 that improves image performance (paragraph 30 of Wu et al.).
Claim 28:  Madurawe et al. in view of Chiang et al. discloses the method according to claim 22.
Madurawe et al. in view of Chiang et al. appears not to explicitly disclose further comprising: performing a second etch into the substrate to form a second trench, wherein the second trench extends along the boundary of the pixel in another closed path to surround the pixel, and wherein the trench is formed surrounding and spaced from the second trench after forming the second trench.
Wu et al., however, discloses performing a second etch (paragraph 74 and 75) into the substrate (106; Fig. 17, paragraph 71) to form a second trench (1702; Fig. 17, paragraph 74), wherein the second trench (1702) extends along the boundary of the pixel (104; Fig. 17, paragraph 74) in another closed path (Fig. 2A shows 114 in a closed loop path; paragraphs 41, 42 and 74) to surround the pixel, and wherein the trench (1802; Fig. 18, paragraph 76) is formed surrounding and spaced from the second trench (1702) after forming the second trench (1702) in order to form CBSI structure 102 that improves image performance (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. in view of Chiang et al. with the disclosure of Wu et al. to have performed a second etch into the substrate to form a second trench, wherein the second trench extends along the boundary of the pixel in another closed path to surround the pixel, and wherein the trench is formed surrounding and spaced from the second trench after forming the second trench in order to form CBSI structure 102 that improves image performance (paragraph 30 of Wu et al.).

Claim(s) 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe et al. (U.S. Pub. 2017/0078539) in view of Wu et al. (U.S Pub. 2020/0058684) in view of Shim (U.S. Pub. 2020/0219910).
Claim 29:  Madurawe et al. discloses a method for forming an image sensor in Fig. 3A, the method comprising: 
forming a pixel (region of 304) in a substrate (material in which 304 is formed in) and comprising a photodetector (304; paragraph 16) in the substrate; 
patterning the substrate (material in which 304 is formed in) to form a second trench (309; paragraph 17) surrounding the photodetector (304) with a pair of second-layer segments (segments of 309 on either side of 304); and 
depositing a second layer (307 and 308; paragraph 18) filling the second trench (309).
wherein the second trench (309) extend through the substrate (material in which 304 is formed in), from top to bottom. 
Madurawe et al. appears not to explicitly disclose 
patterning the substrate to form a first trench surrounding the photodetector with a pair of first-layer segments between which the photodetector is sandwiched; 
depositing a first layer filling the first trench;
the pair of second-layer segments between which the first-layer segments are sandwiched,
wherein the first and second trenches extend through the substrate, from top to bottom, and wherein the second layer is more absorptive of incident radiation than the first layer.
Wu et al., however, discloses 
patterning the substrate (106; Fig. 22, paragraph 91) to form a first trench (1702; Fig. 22, paragraph 91) surrounding the photodetector (108; Fig. 22, paragraph 71) with a pair of first-layer segments (segments of 1702 on either side of 108) between which the photodetector (108) is sandwiched; 
depositing a first layer (2302; Fig. 23, paragraph 92) filling the first trench (1702);
the pair of second-layer segments (segments of 1802 on either side of 108) between which the first-layer segments (segments 1702 on either side of 108) are sandwiched in order to form CBSI structure 102 that improves image performance (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. with the disclosure Wu et al. to have patterned the substrate to form a first trench surrounding the photodetector with a pair of first-layer segments between which the photodetector is sandwiched; depositing a first layer filling the first trench; the pair of second-layer segments between which the first-layer segments are sandwiched in order to form CBSI structure 102 that improves image performance (paragraph 30 of Wu et al.).
Examiner notes that Madurawe et al. discloses the second layer (307 and 308) absorbs radiation (paragraph 18), and Wu et al. discloses the first material (2302, which forms the CBSI structure) and the CBSI structure allows radiation to pass through unimpeded (paragraph 35).  Therefore, Madurawe et al. in view of Wu et al. would disclose the second layer is more absorptive of incident radiation than the first layer.
Further, Madurawe et al. discloses the second layer (307 and 308) can be tungsten (paragraph 18) and Wu et al. discloses the first material (2302) can be made of silicon oxide (paragraph 92), and Applicant’s specification discloses the second material can be tungsten (paragraph 80) and the first material can be silicon oxide (paragraph 87).  Since Madurawe et al. in view of Wu et al. discloses identical material for the first and second layers, Madurawe et al. in view of Wu et al. would disclose the second layer is more absorptive of incident radiation than the first layer.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).
Madurawe et al. in view of Wu et al. appears not to explicitly disclose the first trench extend through the substrate, from top to bottom.
Shim, however, in Fig. 14 and in paragraph 120, discloses the first trench (T3) extending through the substrate (120), from top to bottom.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. in view of Wu et al. with the disclosure Shim to have the first trench extend through the substrate, from top to bottom in order to better isolate the photodiode.
Claim 30:  Madurawe et al. in view of Wu et al. in view of Shim discloses the method according to claim 29, and Wu et al. further disclose wherein the first layer is dielectric (paragraph 92) and the second layer is conductive (paragraph 38 and paragraph 0116), and Madurawe et al. further discloses wherein the second layer is conductive (paragraph 18).
Claim 31:  Madurawe et al. in view of Wu et al. in view of Shim discloses the method according to claim 29, Wu et al. in Fig. 23 further discloses the first layer (2302) directly contacts the substrate (160) in the first trench (1702).
Examiner notes Madurawe et al. disclose the substrate can be silicon (paragraph 16) and Wu et al. discloses the first layer can be silicon oxide (paragraph 92), and Applicant’s specification discloses the substrate can be silicon and the dielectric layer can be silicon oxide (paragraph 87).  Since Madurawe et al. in view of Wu et al. discloses identical material for the first layer and the substrate, Madurawe et al. in view of Wu et al. would disclose the first layer has a higher refractive index than the substrate.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).
Claim 32:  Madurawe et al. in view of Wu et al. in view of Shim discloses the method according to claim 29, and Wu et al. further discloses wherein the first layer (2302) covers the pixel (104).
Claim 33:  Madurawe et al. in view of Wu et al. in view of Shim discloses the method according to claim 29.
Madurawe et al. in view of Wu et al. in view of Shim, as applied to claim 29, appears not to explicitly disclose further comprising: patterning the substrate to form a diffuser structure overlying the photodetector, wherein the first layer is further deposited covering the diffuser structure; and 
planarizing the first layer to flatten a surface of the first layer facing away from the substrate.
Wu et al., however, further discloses patterning (paragraph 91) the substrate (106; Fig. 22, paragraph 91) to form a diffuser structure (1602; Fig. 22, paragraph 91) overlying the photodetector (108; Fig. 22, paragraph 71), wherein the first layer (2302; Fig. 23, paragraph 92) is further deposited covering the diffuser structure (1602); and 
planarizing (paragraph 93) the first layer (2302) to flatten a surface of the first layer (2302) facing away from the substrate (106) in order to form CBSI structure 102 that improves image performance (paragraph 30).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. in view of Wu et al. in view of Shim, as applied to claim 29, with the further disclosure Wu et al. to have patterned the substrate to form a diffuser structure overlying the photodetector, wherein the first layer is further deposited covering the diffuser structure; and planarized the first layer to flatten a surface of the first layer facing away from the substrate in order to form CBSI structure that improves image performance (paragraph 30 of Wu et al.).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madurawe et al. in view of Wu et al. in view of Shim as applied to claim 29 above, and further in view of Park et al. (U.S. Pub. 2013/0323875).
Claim 34:  Madurawe et al. in view of Wu et al. in view of Shim discloses the method according to claim 29.
Madurawe et al. in view of Wu et al. in view of Shim appears not to explicitly disclose the patterning to form the second trench is performed into both the first layer and the substrate.
Park et al., however, in Fig. 2D and in paragraph 85, discloses the patterning to form the second trench (30) is performed into both the first layer (20) and the substrate (10B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Madurawe et al. in view of Wu et al. in view of Shim with the disclosure of Park et al. to include the patterning to form the second trench performed into both the first layer and the substrate in order to reduce the number of mask and steps required in the manufacturing of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822